EMPLOYMENT AGREEMENT

THIS AGREEMENT is made this 30th day of April, 2007 by and between Global Energy
Inc., a company incorporated under the laws of the State of Nevada, U.S.A., with
an address at Suite 520 – 1122 Mainland Street, Vancouver, British Columbia (the
"Company") and Asi Shalgi, an individual residing at , 72 Atzmaut St, Hertzliya
46381 Israel (the "Executive").

 

WHEREAS:

A.                  The Company has agreed to engage the Executive to serve in
the role of President and Chief Executive Officer of the Company; and the
President and Chief Executive Officer of the subsidiary company in Israel. And

B.                  The Executive and the Company wish to formally record the
terms and conditions upon which the Executive will be employed by the Company,
and each of the Company and the Executive have agreed to the terms and
conditions set forth in this Agreement, as evidenced by their execution hereof.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

 

1.

ENGAGEMENT

 

1.1.

Engagement of Executive. Subject to earlier termination of the Agreement as
hereinafter provided, the Company hereby agrees to employ the Executive in
accordance with the terms and provisions hereof.

 

1.2.

Term. Unless terminated earlier in accordance with the provisions hereof, the
term of employment under this Agreement shall commence on April 30, 2007 (the
"Effective Date") and shall continue until terminated by either party as
provided herein (the "Term").

 

1.3.

Exclusive Service. The Executive agrees to faithfully, honestly and diligently
serve the Company and to devote Executive's time, attention and best efforts to
further the business and interests of the Company during the period of this
Agreement, The Executive agrees and undertakes to inform the board of directors
of the Company (the "Board") immediately after becoming aware of any matter that
may in any way raise a conflict of interest between the Executive and the
Company. For the avoidance of doubt, nothing in this Section 1.3 shall degrade
from the Executive's obligation to continue observing all of his undertakings
under this Agreement in their entirety, including, without limitation, his
obligations of confidentiality and non-disclosure.

 

 


--------------------------------------------------------------------------------



2

 

 

 

1.4.

Duties. The Executive's services hereunder shall be provided on the basis of the
following terms and conditions:

 

1.4.1.

reporting directly to the Board, the Executive shall serve as the President and
CEO of the Company;

 

1.4.2.

the Executive shall be responsible for setting the overall corporate direction
for the Company, including establishing and maintaining budgets for the Company
and ensuring the Company has adequate capital for its operations, marketing and
general corporate activities, all subject to any applicable law and to
instructions provided by the Board from time to time;

 

1.4.3.

the Executive shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize his professional skill and care to ensure
that all services rendered hereunder are to the satisfaction of the Company,
acting reasonably, and the Executive shall provide any other services not
specifically mentioned herein, but which by reason of the Executive's capability
the Executive knows or ought to know to be necessary to ensure that the best
interests of the Company are maintained;

 

1.4.4.

the Executive shall assume, obey, implement and execute such duties, directions,
responsibilities, procedures, policies and lawful orders as may be determined or
given from time to time by the Board; and

 

1.4.5.

the Executive shall report the results of his duties hereunder to the Board as
it may request from time to time.

2.

COMPENSATION

 

2.1.

Salary. For services rendered by the Executive during the Term, the Executive
shall be paid a monthly salary, payable within 10 days after the end of each
month, at a gross monthly rate of US$ 10,000 (the "Salary"), as follows:

 

2.1.1.

The Salary shall be paid in NIS translated pursuant to the official
representative rate of exchange of the US$ as published by the Bank of Israel on
the payment date. Any deductions required to be made by the Company and
submitted to relevant tax or other authorities will be deducted at source.

 

2.1.2.

The Executive's assignment is included among the positions of management or
those requiring a special degree of personal trust, and the Company is not able
to supervise the number of working hours of the Executive; therefore the
provisions of the Israeli Hours of Work and Rest Law - 1951, will not apply to
the Executive and he will not be entitled to any additional remuneration
whatsoever for his work with the exception of that specifically set out in this
Agreement.

 

2.1.3.

Executive’s Salary and other benefits shall be annually reviewed by the Board
based on his and the Company’s performance, all at the Board’s sole and absolute
discretion.

 

CW1180514.1

 


--------------------------------------------------------------------------------



3

 

 

 

2.2.

Expenses. The Executive will be reimbursed by the Company for all business
expenses incurred by the Executive in connection with his duties, within
previously approved budgets, upon submission of a monthly statement of
documented expenses. This includes, without limitation, full use of cellular
phone, use of one dedicated telephone/data line at home, payments of expenses
incurred when traveling abroad, per diem payments for travel abroad according to
the rules set forth by the Israeli Tax Authorities and others. The Executive
shall bear any tax payments resulting from the aforesaid, to the extent
applicable. The Executive will also be reimbursed for the leasing, fuel,
insurance and maintenance costs of a company car of class 4.

 

2.3.

Options. The Executive shall be entitled to participate in the Employee Stock
Incentive Plan pursuant to Section 102 of the Israeli Income Tax Ordinance to be
adopted by the Company (the “Plan”). Promptly following (i) the first financing
of the Company that is completed by the Company at a share price in excess of US
$.01 Dollars (the “First Financing”), the Company shall issue to the Executive
options pursuant to the Plan, at an exercise price of US $.01 per share, to buy
a number of shares of common stock of the Company, par value US 0.01 Dollars
each (the “Options”), that represents 8% of the Company’s issued and outstanding
share capital (on a fully diluted basis) following the First Financing (the date
of grant of the Options called, the “Option Granting Date”). Such Options will
be granted on the following terms:

 

2.3.1.

The Options shall not be exercisable until the adoption of the Plan by the
Company and the Plan's approval (or deemed approval) by the Israeli Tax
Authority and also shall be subject to a vesting period of 4 years starting on
the Option Granting Date as follows:

 

(i) One-quarter (25%) shall be vested upon the first anniversary of the Option
Granting Date and One-quarter (25%) shall be vested upon each of the next 3
anniversary dates of the Option Granting Date thereafter, provided that the
Executive continues to be employed by the Company at the applicable date of
vesting.

 

2.3.2.

The Executive acknowledges that in order to receive the Options, he will be
required to execute additional documents in compliance with the applicable tax
laws and/or other applicable laws, including the Stock Option Agreement to be
executed between the Executive and the Company (the “Stock Option Agreement”).

 

2.4.

Vacation; Recreation Pay. The Executive shall be entitled to cumulative paid
vacations of 28 days per year. In addition, Executive shall be entitled to sick
leave and Recreation Pay according to applicable law. Executive shall be
entitled to cash redemption of vested vacation upon termination of this
agreement, with or without cause, according to Israeli Labor Law and practice.

 

2.5.

Deductions. The Executive acknowledges that all payments by the Company in
respect of the services provided by the Executive shall be net of all amounts
which the Company as employer is required to deduct or withhold from the Salary

 

CW1180514.1

 


--------------------------------------------------------------------------------



4

 

 

or other payments to an executive in accordance with statutory requirements
(including, without limitation, income tax, employee contributions and
unemployment insurance contributions).

 

3.

SOCIAL INSURANCE AND BENEFITS

 

3.1.

Managers Insurance. The Company shall insure Executive under an accepted
"Manager's Insurance Scheme" (the "Managers Insurance") as follows: (i) the
Company shall pay an amount equal to 5% of Executive's Salary towards savings
(“tagmulilm”) and 2.5% of Executive's Salary for disability insurance and shall
deduct 5% from Executive's Salary and pay such amount towards savings under the
Managers Insurance; and (ii) the Company shall pay an amount equal to 8 1/3% of
Executive's Salary towards a fund for severance compensation which shall be
payable to Executive upon severance, subject to provisions of Section 3.3
herein. The aforementioned allocations shall be in lieu of severance pay
according to the Israeli Severance Pay Law - 1963.

 

3.2.

Effect of Termination. Upon termination of this Agreement by either party, other
than in circumstances constituting Cause (as defined below), the Company shall
assign and transfer to the Executive, after Executive has met all of Executive's
obligations hereunder in connection with such termination of employment, the
ownership in the aforesaid Managers Insurance Fund. In the event that this
Agreement is terminated in circumstances constituting Cause, the Company, in its
absolute discretion, may retain its payments to such funds and release to the
Executive only those sums contributed by Executive to such funds.

 

3.3.

Keren Hishtalmut . The Company and Executive shall open and maintain a Keren
Hishtalmut Fund (the “Fund”). The Company shall contribute to the Fund an amount
equal to 7.5% of each monthly Salary payment up to the maximum amount recognized
for tax benefits pursuant to the Income Tax Ordinance, and Executive shall
contribute to the Fund an amount equal to 2.5% of each monthly Salary payment up
to the maximum amount recognized for tax purposes pursuant to the Income Tax
Ordinance. Executive hereby instructs the Company to transfer to the Fund the
amount of Executive’s and the Company’s contribution from each monthly Salary
payment.

 

 

3.4.

Liability Insurance Indemnification. The Company shall provide the Executive
(including his heirs, executors and administrators) with coverage under a
standard directors' and officers' liability insurance policy at the Company's
expense.

 

4.

CONFIDENTIALITY

 

4.1.

Maintenance of Confidential Information. The Executive acknowledges that in the
course of employment hereunder the Executive will, either directly or
indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the Company or its associates or customers
(the "Confidential Information"). For the purposes of this Agreement,
"Confidential

CW1180514.1

 


--------------------------------------------------------------------------------



5

 

 

Information" includes, without limitation, any and all Developments (as defined
herein), trade secrets, inventions, innovations, techniques, processes,
formulas, drawings, designs, products, systems, creations, improvements,
documentation, data, specifications, technical reports, customer lists, supplier
lists, distributor lists, distribution channels and methods, retailer lists,
reseller lists, employee information, financial information, sales or marketing
plans, competitive analysis reports and any other thing or information
whatsoever, whether copyrightable or uncopyrightable or patentable or
unpatentable. The Executive acknowledges that the Confidential Information
constitutes a proprietary right, which the Company is entitled to protect.
Accordingly the Executive covenants and agrees that during the Term and
thereafter until such time as all the Confidential Information becomes publicly
known and made generally available through no action or inaction of the
Executive, the Executive will keep in strict confidence the Confidential
Information and shall not, without prior written consent of the Company,
disclose, use or otherwise disseminate the Confidential Information, directly or
indirectly, to any third party.

 

4.2.

Exceptions. The general prohibition contained in Section 4.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:

 

 

(a) is available to the public generally in the form disclosed;

 

 

(b) becomes part of the public domain through no fault of the Executive;

 

 

(c) is already in the lawful possession of the Executive at the time of receipt
of

 

the Confidential Information, as can be proven by written documentation; or

 

 

(d) is compelled by applicable law to be disclosed, provided that the Executive
              gives the Company prompt written notice of such requirement prior
to such disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.

 

 

4.3.

Developments. Any information, technology, technical data or any other thing or
documentation whatsoever which the Executive, either by himself or in
conjunction with any third party, has conceived, made, developed, acquired or
acquired knowledge of during the Executive's employment with the Company or
which the Executive, either by himself or in conjunction with any third party,
shall conceive, make, develop, acquire or acquire knowledge of (collectively the
"Developments") during the Term or at any time thereafter during which the
Executive is employed by the Company shall automatically form part of the
Confidential Information, and shall become and remain the sole and exclusive
property of the Company. Accordingly, the Executive does hereby irrevocably,
exclusively and absolutely assign, transfer and convey to the Company in
perpetuity all worldwide right, title and interest in and to any and all
Developments and other rights of whatsoever nature and kind in or arising from
or pertaining to all such Developments created or produced by the Executive
during the course of performing this Agreement, including, without limitation,
the right

 

CW1180514.1

 


--------------------------------------------------------------------------------



6

 

 

to effect any registration in the world to protect the foregoing rights. The
Company shall have the sole, absolute and unlimited right throughout the world,
therefore, to protect the Developments by patent, copyright, industrial design,
trademark or otherwise and to make, have made, use, reconstruct, repair, modify,
reproduce, publish, distribute and sell the Developments, in whole or in part,
or combine the Developments with any other matter, or not use the Developments
at all, as the Company sees fit.

 

4.4.

Protection of Developments. The Executive does hereby agree that, both before
and after the termination of this Agreement, the Executive shall perform such
further acts and execute and deliver such further instruments, writings,
documents and assurances (including, without limitation, specific assignments
and other documentation which may be required anywhere in the world to register
evidence of ownership of the rights assigned pursuant hereto) as the Company
shall reasonably require in order to give full effect to the true intent and
purpose of the assignment made under Section 4.3 hereof.

 

4.5.

Fiduciary Obligation. The Executive declares that the Executive's relationship
to the Company is that of fiduciary, and the Executive agrees to act towards the
Company and otherwise behave as a fiduciary of the Company.

 

4.6.

Remedies. The parties to this Agreement recognize that any violation or
threatened violation by the Executive of any of the provisions contained in this
Article 4 may result in immediate and irreparable damage to the Company and that
the Company could not adequately be compensated for such damage by monetary
award alone. Accordingly, the Executive agrees that in the event of any such
violation or threatened violation, the Company shall, in addition to any other
remedies available to the Company at law or in equity, be entitled as a matter
of right to apply to such relief by way of restraining order, temporary or
permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper.

 

4.7.

Reasonable Restrictions. The Executive agrees that all restrictions in this
Article 4 are reasonable and valid, and all defenses to the strict enforcement
thereof by the Company are hereby waived by the Executive.

 

5.

NON-COMPETITION

 

5.1.

Non Competition. Executive agrees and undertakes that he will not, so long as he
is employed by the Company and for a period of 12 months following termination
of his employment for whatever reason, directly or indirectly, as owner,
partner, joint venture, stockholder, employee, broker, agent, principal,
corporate officer, director, licensor or in any other capacity whatever engage
in, become financially interested in, be employed by, or have any connection
with any business or venture that competes with the Company's business,
including any business which, when this Agreement terminates, the Company
contemplates in good faith to be materially engaged in within six (6) months
thereafter, provided that the Company has taken demonstrable actions to promote
such engagement or that the Company's Board of Directors has adopted a
resolution authorizing such actions

 

CW1180514.1

 


--------------------------------------------------------------------------------



7

 

 

prior to the date of termination; provided, however, that Executive may own
securities of any corporation which is engaged in such business and is publicly
owned and traded but in an amount not to exceed at any one time one percent (1%)
of any class of stock or securities of such company, so long as he has no active
role in the publicly owned and traded company as director, employee, consultant
or otherwise.

 

5.2.

No Solicitation. Executive agrees and undertakes that during the period of his
employment and for a period of 12 months following termination, he will not,
directly or indirectly, including personally or in any business in which he is
an officer, director or shareholder, for any purpose or in any place, employ any
person (as an employee or consultant) employed by the Company at such time or
during the preceding twelve months, unless such person has been terminated by
the Company, provided however, that such person who is terminated by the Company
may be employed by Executive as described above only after the expiration of
twelve months after the effective date of such termination.

 

6.

TERMINATION

 

6.1.

Termination For Cause or Disability. This Agreement may be terminated at any
time by the Company without notice, for Cause or in the event of the Disability
of Executive. For the purposes of this Agreement, "Cause" also means that the
Executive shall have:

 

(a) committed an intentional act of fraud, embezzlement or theft in connection
              with the Executive's duties or in the course of the Executive's
employment with the Company;

 

(b) intentionally and wrongfully damaged property of the Company, or any of its
        respective affiliates, associates or customers;

 

 

(c) intentionally or wrongfully disclosed any of the Confidential Information;

 

(d) made material personal benefit at the expense of the Company without the
prior written consent of the management of the Company;

 

(e) accepted shares or options or any other gifts or benefits from a vendor
without              the prior written consent of the management of the Company;

(f) fundamentally breached any of the Executive's material covenants contained
        in this Agreement; or

 

(g) willfully and persistently, without reasonable justification, failed or
refused to          follow the lawful and proper directives of the Company
specifying in reasonable detail the alleged failure or refusal and after a
reasonable opportunity for the Executive to cure the alleged failure or refusal.

For the purposes of this Agreement, an act or omission on the part of the

 

CW1180514.1

 


--------------------------------------------------------------------------------



8

 

 

Executive shall not be deemed "intentional," if it was due to an error in
judgment or negligence, but shall be deemed "intentional" if done by the
Executive not in good faith and without reasonable belief that the act or
omission was in the best interests of the Company, or its respective affiliates,
associates or customers.

For the purposes of this Agreement, "Disability" shall mean any physical or
mental illness or injury as a result of which Executive remains absent from work
for a period of six (6) successive months, or an aggregate of six (6) months in
any twelve (12) month period. Disability shall occur upon the end of such
six-month period.

 

6.2.

No Severance for Termination With Cause. If the Company terminates the
Executive's employment for Cause, then the Company will not be obligated to pay
the Executive any severance payments or provide any notice whatsoever to the
Executive.

 

6.3.

Termination Without Cause. Either the Executive or the Company may terminate the
Executive's employment without Cause, for any reason whatsoever, with 30 days
prior written notice within the first 12 months of the Executive’s engagement,
and 60 days, prior written notice thereafter.

 

6.4.

The Notice Period.

 

6.4.1.

During the period following the notice of termination (the "Notice Period"),
Executive shall cooperate with the Company and use his best efforts to assist
the integration into the Company's organization of the person or persons who
will assume Executive's responsibilities.

 

6.4.2.

This Agreement shall remain in full force and effect until the end of the Notice
Period and there shall be no change in Executive's compensation terms or any of
his obligations hereunder during such Notice period unless otherwise agreed by
the parties hereto in writing.

 

6.4.3.

Notwithstanding Section 6.3 above, during the Notice Period the Company may, at
its discretion, relieve Executive of his position immediately, upon which
Executive shall leave the Company on such notice from the Company. Such actions
shall not derogate in any way or manner whatsoever from Executive's rights to
receive the Salary until the end of the Notice period.

 

6.5.

Limitation of Damages. It is agreed that in the event of termination of
employment, neither the Company, nor the Executive shall be entitled to any
notice, or payment in excess of that specified in this Article 6.

 

6.6.

Return of Materials. Within three (3) days of any termination of employment
hereunder, or upon any request by the Company at any time, the Executive will
return or cause to be returned any and all Confidential Information and other
assets of the Company (including all originals and copies thereof), which
"assets" include, without limitation, hardware, software, keys, security cards
and backup tapes that were provided to the Executive either for the purpose of
performing the employment services hereunder or for any other reason. The
Executive acknowledges that the Confidential Information and the assets are
proprietary to

 

CW1180514.1

 


--------------------------------------------------------------------------------



9

 

 

the Company, and the Executive agrees to return them to the Company in the same
condition as the Executive received such Confidential Information and assets.

 

6.7.

Effect of Termination. Articles 4 and 5 hereto and hereto shall remain in full
force and effect after termination of this Agreement, for any reason whatsoever.

 

7.

MUTUAL REPRESENTATIONS

 

7.1.

Executive represents and warrants to the Company that the execution and delivery
of this Agreement and the fulfillment of the terms hereof (i) will not
constitute a default under or conflict with any agreement or other instrument to
which he is a party or by which he is bound, and (ii) do not require the consent
of any person or entity.

 

7.2.

The Company represents and warrants to Executive that this Agreement has been
duly authorized, executed and delivered by the Company and that the fulfillment
of the terms hereof (i) will not constitute a default under or conflict with any
agreement of other instrument to which it is a party or by which it is bound,
and (ii) do not require the consent of any person of entity.

 

7.3.

Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors' rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

 

8.

NOTICES

 

8.1.

Notices. All notices required or allowed to be given under this Agreement shall
be made either personally by delivery to or by facsimile transmission to the
address as hereinafter set forth or to such other address as may be designated
from time to time by such party in writing:

 

8.1.1.

in the case of the Company, to:

 

 

CW1180514.1

 


--------------------------------------------------------------------------------



10

 

 

                Global Energy Inc.

 

Suite 520 – 1122 Mainland Street

 

Vancouver, BC V6B 5L1

 

 

Canada (Fax: (604) 630-6551)

 

 

8.1.2.

and in the case of the Executive, to the Executive's last residence address
known to the Company.

 

8.2.

Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 

9.

GENERAL

 

9.1.

Entire Agreement. As of from the date hereof, any and all previous agreements,
written or oral between the parties hereto or on their behalf relating to the
employment of the Executive by the Company are null and void. The parties hereto
agree that they have expressed herein their entire understanding and agreement
concerning the subject matter of this Agreement and it is expressly agreed that
no implied covenant, condition, term or reservation or prior representation or
warranty shall be read into this Agreement relating to or concerning the subject
matter hereof or any matter or operation provided for herein.

 

9.2.

Personal Agreement. The provisions of this Agreement are in lieu of the
provisions of any collective bargaining agreement, and therefore, no collective
bargaining agreement shall apply with respect to the relationship between the
parties hereto (subject to the applicable provisions of law).

 

9.3.

Further Assurances. Each party hereto will promptly and duly execute and deliver
to the other party such further documents and assurances and take such further
action as such other party may from time to time reasonably request in order to
more effectively carry out the intent and purpose of this Agreement and to
establish and protect the rights and remedies created or intended to be created
hereby.

 

9.4.

Waiver. No provision hereof shall be deemed waived and no breach excused, unless
such waiver or consent excusing the breach is made in writing and signed by the
party to be charged with such waiver or consent. A waiver by a party of any
provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.

 

9.5.

Amendments in Writing. No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

 

9.6.

Assignment. Except as herein expressly provided, the respective rights and
obligations of the Executive and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be binding upon the
Executive and the Company and their permitted successors or assigns. Nothing
herein

 

CW1180514.1

 


--------------------------------------------------------------------------------



11

 

 

expressed or implied is intended to confer on any person other than the parties
hereto any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

9.7.

Severability. In the event that any provision contained in this Agreement shall
be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.

 

9.8.

Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

 

9.9.

Number and Gender. Wherever the singular or masculine or neuter is used in this
Agreement, the same shall be construed as meaning the plural or feminine or a
body politic or corporate and vice versa where the context so requires.

 

9.10.

Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the state of Israel applicable therein, and each of the parties
hereto expressly agrees to the jurisdiction of the courts of the state of
Israel. The sole and exclusive place of jurisdiction in any matter arising out
of or in connection with this Agreement shall be the applicable Tel-Aviv court.

 

9.11.

Enurement. This Agreement is intended to bind and enure to the benefit of the
Company, its successors and assigns, and the Executive and the personal legal
representatives of the Executive.

IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the date and year first above written.

GLOBAL ENERGY INC.

 

Per: /s/ Christopher Kape                                         /s/ Asi
Shalgi                                                     

 

ASI SHALGI

Name: Christopher Kape                                

 

 

Title: Director                                                   

 

 

CW1180514.1

 

 

 